Citation Nr: 9915524	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  95-24 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating from an original claim for 
service connection for pulmonary sarcoidosis, currently 
evaluated as 10 percent disabling.


INTRODUCTION

The veteran is shown to have served under honorable 
conditions from April 1977 to February 1988.  An additional 
period of service, from February 1988 to August 1989, has 
been determined to have been dishonorable.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in August 
1994 by the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), wherein service 
connection for pulmonary sarcoidosis was granted and assigned 
a 10 percent rating.  By means of a decision dated in April 
1998, the issue of entitlement to an increased rating for 
pulmonary sarcoidosis was remanded by the Board, in order to 
secure additional 

medical evidence.  The requested actions have been completed, 
and the claim is again before the Board for review.

The claim is currently under the regional office jurisdiction 
of the St. Petersburg, Florida, RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Pulmonary sarcoidosis is currently manifested by a 
moderate obstructive lung defective as shown on pulmonary 
function testing, and by occasional use of an inhaler.


CONCLUSION OF LAW

The criteria for an increased rating for pulmonary 
sarcoidosis are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.20, 4.97, Diagnostic Code 6802 
(effective prior to October 7, 1996) and Diagnostic Code 6846 
(effective as of October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); that is, 
she has presented a claim that is plausible.  See Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  See also Shipwash v. 
Brown, 8 Vet. App. 218 (1995), and Fenderson v. West, 12 Vet. 
App. 119 (1999).  

She has not referenced the presence of any pertinent records 
that are not already associated with her claims folder, and 
the Board accordingly finds that the duty to assist her, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection for pulmonary sarcoidosis was granted by 
the Atlanta RO by means of a rating decision dated in August 
1994, following review of evidence that included the 
veteran's service medical records and VA treatment records 
dated in March 1994 and June 1994.  The Board found that 
sarcoidosis had been manifested during service, and assigned 
a 10 percent rating therefor.  

The veteran thereafter appealed the assignment of that 10 
percent rating, contending, in essence, that her sarcoidosis 
was more severe than was reflected by that rating, and that 
an increased evaluation was warranted.  After a review of the 
evidence, however, the Board finds that her contentions are 
not supported by the record, and that her claim fails.

The severity of a service-connected disability is ascertained 
by application of diagnostic criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998).  
With regard to sarcoidosis, these criteria were revised 
during the pendency of the veteran's appeal; see 61 FR 46728, 
Sept. 5, 1996.  Under the criteria that were in effect prior 
to the change in regulation, which took effect on October 7, 
1996, sarcoidosis was evaluated as analogous to 
pneumoconiosis.  The 10 percent rating that was assigned in 
August 1994 contemplated a definitely symptomatic disability 
with moderate dyspnea on extended exertion.  A rating greater 
than 10 percent would have been appropriate for moderate 
impairment, as would be exemplified by moderate dyspnea on 
slight exertion as confirmed by pulmonary function testing.  
(Diagnostic Code 6802, effective prior to October 7, 1996).  
A 10 percent rating is not contemplated under the criteria 
that became effective on October 7, 1996; however, a rating 
in excess of 10 percent can be assigned for sarcoidosis that 
is manifested by persistent symptoms requiring either chronic 
low dose (maintenance) or intermittent corticosteroids.  
(Diagnostic Code 6846, effective as of October 7, 1996.)



The United States Court of Appeals for Veterans Claims, 
formerly the United States Court of Veterans Appeals (Court), 
has held that, in instances in which regulations are revised 
during the pendency of an appeal, VA is to apply those 
regulations that are more favorable to the veteran.  Karnas 
v. Brown, 6 Vet. App. 101 (1993).  In the instant case, 
however, it does not appear that either version of the 
diagnostic criteria by which the severity of sarcoidosis is 
evaluated is more favorable to the veteran; accordingly, the 
Board will consider both diagnostic criteria with regard to 
her claim.

The Board finds that neither version of the applicable 
diagnostic criteria permit the assignment of an increased 
rating for the veteran's pulmonary sarcoidosis.  The report 
of the most recent evaluation of her disability, which is the 
report of an August 1997 VA examination, while indicating 
that she cited use of an inhaler following an attack of acute 
bronchitis, along with use of an inhaler as a result of 
episodes of shortness of breath, also shows that, on physical 
examination, her lungs were clear, with good and symmetrical 
ventilation.  There were no wheezes, rhonchi, or rales.  
Although on pulmonary function testing a "moderate" 
obstructive lung defect was identified, it must also be noted 
that the same tests showed only a "mild" restrictive lung 
defect.  This was deemed to constitute "an insignificant 
response to bronchodilator."  In addition, a VA medical 
record dated in August 1993 shows that she "[o]ccasionally 
note[d] dyspnea [with] taking a deep breath, [and] also ha[d] 
dyspnea [after] going up 2 flights of stairs," but that there 
was '[n]o cough or dyspnea [at] rest."  

In brief, the medical evidence does not demonstrate that 
either criteria for an increased rating are satisfied.  While 
it shows that there is some impairment as a result of 
sarcoidosis, it does not show that it is productive of 
moderate impairment as confirmed by pulmonary function 
testing (Diagnostic Code 6802, effective prior to October 7, 
1996), or that there are persistent symptoms requiring either 
chronic 

low dose or intermittent corticosteroids (Diagnostic Code 
6846, effective as of October 7, 1996).  Based on this 
evidence, the Board must conclude that the preponderance of 
the evidence is against finding that an increased rating for 
pulmonary sarcoidosis is warranted.  Her claim, accordingly, 
fails.


ORDER

An increased rating from an original claim for service 
connection for pulmonary sarcoidosis is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

